Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
	The instant patent application, 16/713,229, filed December 13, 2019, is presented for Consideration and Examination.  
After a thorough review of the claimed subject matter, consisting of claims 1-18, and a thorough review of the pertinent prior art categories, claims 1-18 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Because the best art of record, or that encountered in searching the invention, fails to explicitly teach or suggest (in example below, for claim 1):
1.	A method for training a set of reciprocating generative models for K classes, the method comprising:
 	initializing a set of K generative models that classifies sensor data into the K classes, such that when trained, each of the generative models of the set of K generative models is configured to classify an example in or out of a respective one of the K classes;
 		for each generative model of the K generative models,
 			sampling, from training data, in-distribution samples for the generative model as being classified as belonging to the class of the generative model,
 			sampling, from the training data, out-of-distribution samples for the generative model as being classified as not belonging to the class of the generative model,
 			generating out-of-distribution samples from each remaining reciprocal generative model in the set of reciprocating generative models excluding the generative model to provide additional samples classified as not belonging to the class of the generative model, and
 			updating parameters of the generative model, according to the in-distribution samples, the out-of-distribution samples, and the generated out-of-distribution samples, to minimize a loss function on the in-distribution samples to maximize likelihood of the samples belonging to the class of the generative model, and to maximize the loss function on both the sampled out-of-distribution samples and the generated out-of-distribution samples to minimize likelihood of the samples not belonging to the class of the generative model; and
utilizing the set of K generative models, as trained, for classifying sensor data with respect to the K classes.

Any comments necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-27-2022